PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AB7 SANTE S.A.S.U.
Application No. 35/509,533
Filed: February 14, 2020
For: Collar for animals

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the
Restriction/Election Requirement, mailed April 15, 2021, which set a shortened statutory period
for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were
obtained. Accordingly, the application became abandoned on June 16, 2021. A Notice of
Abandonment was mailed November 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $1050, (3) a proper statement of unintentional delay; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)). 

The Terminal Disclaimer filed June 30, 2022, is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being referred to Technology Center AU 2915 for appropriate action in the normal course of business on the reply received February 22, 2022 and June 30, 2022.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 2900 at (571) 272-2900.





/JOANNE L BURKE/
JoAnne L. BurkeLead Paralegal Specialist, OPET